Title: From Thomas Jefferson to Joseph Leacock, 24 November 1792
From: Jefferson, Thomas
To: Leacock, Joseph



Sir
Philadelphia Nov. 24. 1792.

I consider as a particular kindness the information you are pleased to give me on the subject of pot and pearl ash. It is a business in which I wish to engage moderately and cautiously, and being entirely unacquainted with it myself, I wish for good information before I proceed. I understand that a cord of wood makes two bushels of ashes, and that two bushels of ashes make 10. ℔ of pot ash, worth 5d. a pound. This then seems to give me 4/2 a cord for my wood, which I must otherwise burn in waste on the lands I clear on my farms: besides that I have a vast deal of woodlands unfit for culture, and too remote from the farms for the timber to be used at all. 4/2 a cord for this appears a profitable price. Pot-ash being the simplest process, I have no thought of trying pearl ash. I would not engage in this business at all, if I had not both the wood and the labour within myself. If my neighbors can be induced to hire the clearing of their lands at half price, or to take care of their ashes and sell them at the usual price, it will be so much gain on which I do not count. If in the pursuits of your business you ever pass this part of the town in the forenoon, I am generally at home in that part of the day, and will be thankful to you to step in. I am Sir your very humble servt

Th: Jefferson

